
	
		I
		112th CONGRESS
		1st Session
		H. R. 571
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Ms. Hirono (for
			 herself, Mr. George Miller of
			 California, Mr. Kildee,
			 Mr. Payne,
			 Ms. Woolsey,
			 Mr. Grijalva, and
			 Mr. Courtney) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To require a heightened review process by the Secretary
		  of Labor of State occupational safety and health plans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Worker Safety
			 Act.
		2.Review of State
			 Occupational Safety and Health PlansSection 18 of the Occupational Safety and
			 Health Act (29 U.S.C. 668) is amended—
			(1)by amending
			 subsection (f) to read as follows:
				
					(f)(1)The Secretary shall, on the basis of
				reports submitted by the State agency and the Secretary’s own inspections, make
				a continuing evaluation of the manner in which each State that has a plan
				approved under this section is carrying out such plan. Such evaluation shall
				include an assessment of whether the State continues to meet the requirements
				of subsection (c) of this section and any other criteria or indices of
				effectiveness specified by the Secretary in regulations. Whenever the Secretary
				finds, on the basis of such evaluation, that in the administration of the State
				plan there is a failure to comply substantially with any provision of the State
				plan (or any assurance contained therein), the Secretary shall make an initial
				determination of whether the failure is of such a nature that the plan should
				be withdrawn or whether the failure is of such a nature that the State should
				be given the opportunity to remedy the deficiencies, and provide notice of the
				Secretary’s findings and initial determination.
						(2)If the Secretary makes an initial
				determination to reassert and exercise concurrent enforcement authority while
				the State is given an opportunity to remedy the deficiencies, the Secretary
				shall afford the State an opportunity for a public hearing within 15 days of
				such request, provided that such request is made not later than 10 days after
				Secretary’s notice to the State. The Secretary shall review and consider the
				testimony, evidence, or written comments, and not later than 30 days following
				such hearing, make a determination to affirm, reverse, or modify the
				Secretary’s initial determination to reassert and exercise concurrent
				enforcement authority under sections 8, 9, 10, 13, and 17 with respect to
				standards promulgated under section 6 and obligations under section 5(a).
				Following such a determination by the Secretary, or in the event that the State
				does not request a hearing within the time frame set forth in this paragraph,
				the Secretary may reassert and exercise such concurrent enforcement authority,
				while a final determination is pending under paragraph (3) or until the
				Secretary has determined that the State has remedied the deficiencies as
				provided under paragraph (4). Such determination shall be published in the
				Federal Register. The procedures set forth in section 18(g) shall not apply to
				a determination by the Secretary to reassert and exercise such concurrent
				enforcement authority.
						(3)If the Secretary makes an initial
				determination that the plan should be withdrawn, the Secretary shall provide
				due notice and the opportunity for a hearing. If based on the evaluation,
				comments, and evidence, the Secretary makes a final determination that there is
				a failure to comply substantially with any provision of the State plan (or any
				assurance contained therein), he shall notify the State agency of the
				withdrawal of approval of such plan and upon receipt of such notice such plan
				shall cease to be in effect, but the State may retain jurisdiction in any case
				commenced before the withdrawal of the plan in order to enforce standards under
				the plan whenever the issues involved do not relate to the reasons for the
				withdrawal of the plan.
						(4)If the Secretary makes a determination that
				the State should be provided the opportunity to remedy the deficiencies, the
				Secretary shall provide the State an opportunity to respond to the Secretary’s
				findings and the opportunity to remedy such deficiencies within a time period
				established by the Secretary, not to exceed 1 year. The Secretary may extend
				and revise the time period to remedy such deficiencies, if the State’s
				legislature is not in session during this 1-year time period, or if the State
				demonstrates that it is not feasible to correct the deficiencies in the time
				period set by the Secretary, and the State has a plan to correct the
				deficiencies within a reasonable time period. If the Secretary finds that the
				State agency has failed to remedy such deficiencies within the time period
				specified by the Secretary and that the State plan continues to fail to comply
				substantially with a provision of the State plan, the Secretary shall withdraw
				the State plan as provided for in paragraph
				(3).
						;
				and
			(2)by adding at the
			 end the following new subsection:
				
					(i)Not later than 18 months after the date of
				enactment of this subsection, and every 5 years thereafter, the Comptroller
				General shall complete and issue a review of the effectiveness of State plans
				to develop and enforce safety and health standards to determine if they are at
				least as effective as the Federal program and to evaluate whether the
				Secretary’s oversight of State plans is effective. The Comptroller General’s
				evaluation shall assess—
						(1)the effectiveness
				of the Secretary’s oversight of State plans, including the indices of
				effectiveness used by the Secretary;
						(2)whether the
				Secretary’s investigations in response to Complaints About State Plan
				Administration (CASPA) are adequate, whether significant policy issues have
				been identified by headquarters and corrective actions are fully implemented by
				each State;
						(3)whether the
				formula for the distribution of funds described in section 23(g) to State
				programs is fair and adequate;
						(4)whether State
				plans are as effective as the Federal program in preventing occupational
				injuries, illnesses and deaths, and investigating discrimination complaints,
				through an evaluation of at least 20 percent of approved State plans, and which
				shall cover—
							(A)enforcement
				effectiveness, including handling of fatalities, serious incidents and
				complaints, compliance with inspection procedures, hazard recognition,
				verification of abatement, violation classification, citation and penalty
				issuance, including appropriate use of willful and repeat citations, and
				employee involvement;
							(B)inspections, the
				number of programmed health and safety inspections at private and public sector
				establishments, and whether the State targets the highest hazard private sector
				work sites and facilities in that State;
							(C)budget and
				staffing, including whether the State is providing adequate budget resources to
				hire, train and retain sufficient numbers of qualified staff, including timely
				filling of vacancies;
							(D)administrative
				review, including the quality of decisions, consistency with Federal
				precedence, transparency of proceedings, decisions and records are available to
				the public, adequacy of State defense, and whether the State appropriately
				appeals adverse decisions;
							(E)antidiscrimination,
				including whether discrimination complaints are processed in a timely manner,
				whether supervisors and investigators are properly trained to investigate
				discrimination complaints, whether a case file review indicates merit cases are
				properly identified consistent with Federal policy and procedure, whether
				employees are notified of their rights, and whether there is an effective
				process for employees to appeal the dismissal of a complaint;
							(F)program
				administration, including whether the State’s standards and policies are at
				least as effective as the Federal program and are updated in a timely manner,
				and whether National Emphasis Programs that are applicable in such States are
				adopted and implemented in a manner that is at least as effective as the
				Federal program;
							(G)whether the State
				plan satisfies the requirements for approval set forth in this section and its
				implementing regulations; and
							(H)other such factors identified by the
				Comptroller General, or as requested by the Committee on Education and the
				Workforce of the House of Representatives or the Committee on Health,
				Education, Labor, and Pensions of the
				Senate.
							.
			
